Memorandum: On May 17, 1967 respondent, Pankow, filed petitions designating himself as a candidate of the Democratic party for the office of Erie County Clerk. The petitions purportedly contained 2,269 signatures —1,269 more than the number required by statute. On May 19 petitioner filed objections with the board, and its determination was made on May 23, 1967. Thereby 1,076 of the signatures were invalidated for various reasons leaving 1,193 ostensibly valid signatures. In this proceeding the trial court validated 291 signatures that the board had invalidated and invalidated 216 that the board had either validated or for various reasons could not properly pass upon in the absence of the proof supplied at the trial. This resulted in an ultimate finding of the trial court that the petitions contained 1,268 valid signatures. The order appealed from dismissed the petition. We find no merit on this record to the contention of appellant that the trial court was without jurisdiction to take proof concerning rulings made by the board as to signatures both validated and invalidated by the latter. (Matter of Paone, N. Y. L. J. Aug. 29, 1962, p. 12, col. 1.) The authorities relied on by appellant are distinguishable in that they hold that cross notices of motion may not be entertained in election cases. (2 Gassman, Election Law [2d ed.], § 117 and 1965-66 Supp. thereto.) Upon our review of the rulings of the trial court we reverse the following and invalidate the several signatures as stated: Sheet Xos. 8, 12, and 18, Signatures 40 (cf. Matter of Lefkowitz v. Cohen, 262 App. Div. 452, affd. 286 N. Y. 499); Sheet No. 1, Signatures 25; Sheet No. 6, Signatures 1; Sheet No. 32,'Signatures 2; Sheet No. 38, Signatures 25; Sheet No. 59, Signatures 18; Sheet No. 71, Signatures 18; Sheet No. 116, Signatures 25; Sheet No. 45, Signatures 1; Sheet No. 67, Signatures 1; Sheet No. 75, Signatures 1; Sheet No. 114, Signatures 9; Sheet No. 109, Signatures 1. Total 167. This total of 167 signatures subtracted from the 1,268 valid signatures found by the trial court leaves a balance of 1,101- valid signatures found by us —101 more than the required number. (Appeal from order of Erie Trial Term, denying petitioner’s application for an order pursuant to sections 330 and 335 of the Election Law.) Present — Bastow, J. P., Goldman, Henry, Del Veccliio and Marsh, JJ.